            Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
Paul Maravelias,                    *
                                    *
              Plaintiff,            *
      v.                            *                 Civil No. 1:19-cv-487-JL
                                    *
New Hampshire Supreme Court, et al  *
                                    *
              Defendants.           *
                                    *
*************************************

                           DEFENDANTS’ MOTION TO DISMISS

       The defendants, the New Hampshire Supreme Court and Chief Justice Robert J. Lynn,

respectfully move to dismiss the claims against them pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). In support thereof, the defendants state as follows:

                                        INTRODUCTION

       1.      Plaintiff Paul Maravelias seeks to use this federal forum to evade an attorney’s

fees award entered against him by the New Hampshire Supreme Court. He brings a twelve-

count complaint against the New Hampshire Supreme Court and its Chief Justice, Robert J.

Lynn, raising a litany of federal and state claims.

       2.      Maravelias’s claims are barred by the Rooker-Feldman doctrine.1           While

Maravelias frames this action as a challenge to the New Hampshire Supreme Court Rule

authorizing the award of fees against him, it is in fact nothing more than an attempt to undo a

prior state court judgment with which he disagrees. This court accordingly lacks subject-matter

jurisdiction over Maravelias’s claims. See Tyler v. Supreme Judicial Court of Mass., 914 F.3d

1
 See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983).
                                                  1
            Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 2 of 9



47, 51 (1st Cir. 2019) (Rooker-Feldman applies when “the plaintiff’s federal suit is, in effect, an

end-run around a final state-court judgment.”).

       3.      Additionally, both defendants are immune from suit. Maravelias’s claims against

the New Hampshire Supreme Court are barred by the Eleventh Amendment. Likewise, Chief

Justice Lynn is entitled to absolute judicial immunity on all of Maravelias’s claims. These stand

as independent bases to dismiss this action.

                                   STANDARD OF REVIEW

       4.      The standards under Rules 12(b)(1) and 12(b)(6) are largely identical.           See

Gordo-Gonzalez v. United States, 873 F.3d 43, 48 (1st Cir. 2017). When ruling on a motion to

dismiss under either rule, the court must “take the complaint’s well-pleaded facts as true” and

“draw all reasonable inferences in the plaintiff[’s] favor.” Barchock v. CVS Health Corp., 886

F.3d 43, 48 (1st Cir. 2018) (citation and internal quotation marks omitted). “Well pleaded facts

must be non-conclusory and non-speculative.” Id. (same omissions). To survive dismissal, the

complaint “must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Id. (same omissions). “If the factual allegations in the complaint are

too meager, vague, or conclusory to remove the possibility of relief from the realm of mere

conjecture, the complaint is open to dismissal.” Id. (same omissions).

                                        BACKGROUND

       5.      The relevant background can be summarized succinctly.2 On March 8, 2017,

Maravelias filed a civil stalking petition against a David DePamphilis in New Hampshire Circuit

Court. Id. ¶ 12. The Circuit Court denied that petition and awarded DePamphilis attorney’s fees


2
  While Maravelias dedicates more than 70 paragraphs to describing the underlying state-court
proceedings, he acknowledges that he is not challenging the vast majority of those actions in this
lawsuit. See ECF Doc. No. 1 ¶ 73.


                                                  2
            Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 3 of 9



and costs. Id. ¶¶ 19, 23. Maravelias appealed the denial of the petition and the fee award to the

New Hampshire Supreme Court. Id. ¶¶ 32. The New Hampshire Supreme Court affirmed the

Circuit Court’s rulings in all respects. See ECF Doc. No. 1-2. DePamphilis then moved for an

award of attorney’s fees under New Hampshire Supreme Court Rule 23. ECF Doc. No. 1-5.

Over Maravelias’s objection, the New Hampshire Supreme Court granted DePamphilis’s motion

for fees on February 21, 2019, and directed DePamphilis to file an itemization of the attorney’s

fees he was seeking. ECF Doc. No. 1-10. DePamphilis filed an itemization on March 4, 2019,

seeking $4,900.00 in fees. ECF Doc. No. 1-12. The New Hampshire Supreme Court awarded

DePamphilis that full amount in an order dated March 29, 2019. ECF Doc. No. 1-13. This

action followed.

                                          ARGUMENT

I.     Maravelias’s claims are barred by the Rooker-Feldman doctrine.

       6.      Under the Rooker-Feldman doctrine, “‘lower federal courts are precluded from

exercising appellate jurisdiction over final state-court judgments.’”      Tyler, 914 F.3d at 50

(quoting Lance v. Dennis, 546 U.S. 459, 463 (2006)). Rooker-Feldman applies “where the

losing party in state court filed suit in federal court after the state proceedings ended,

complaining of an injury caused by the state-court judgment and seeking review and rejection of

that judgment.” Id. (citations and internal quotation marks omitted). “Where federal relief can

only be predicated upon a conviction that the state court was wrong, it is difficult to conceive the

federal proceeding as, in substance, anything other than a prohibited appeal of the state-court

judgment.” Id. (same omissions).

       7.      Maravelias’s claims are, by their plain terms, an attempt to use this federal forum

to undo an award of attorney’s fees entered against him by the New Hampshire Supreme Court.



                                                 3
             Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 4 of 9



This is evident from Maravelias’s prayer for relief, where he asks the court to declare the

attorney’s fees award unconstitutional and to “[e]nter a permanent injunction prospectively

restraining all Defendants and their officials, employees, and agents from enforcing” the

attorney’s fees award. See ECF Doc. No. 1 at 28 (Prayer for Relief I & II). To grant that relief,

this court would necessarily have to review and reject the judgment of the New Hampshire

Supreme Court in entering that award. Under Rooker-Feldman, this court is not empowered to

do so. See Tyler, 914 F.3d at 50 (“The only federal court with statutory jurisdiction to review a

state court’s decision is the [United States] Supreme Court.”).        Maravelias’s claims must

accordingly be dismissed.

        8.      By devoting several paragraphs of his complaint to explaining why Rooker-

Feldman does not apply to this case, Maravelias tacitly acknowledges that his claims implicate

that doctrine. See ECF Doc. No. 1 ¶¶ 67–77. But Maravelias’s only substantive argument to that

end is that the fees award challenged in this action was not the result of a “judicial proceeding.”

Maravelias cites no legal authority for that proposition, and the defendants have been unable to

identify any. And it is difficult to conceive how it is not a judicial act for a court to award

attorney’s fees under a rule that grants that court discretion to award such fees if it determines

that an appeal brought before it was “frivolous or in bad faith.”          N.H. Sup. Ct. R. 23.

Maravelias’s conclusory argument to the contrary is not entitled to the assumption of truth. See

Barchock, 886 F.3d at 48.      It therefore does not save his claims from Rooker-Feldman’s

jurisdictional bar.3



3
  To the extent Maravelias suggests that an award of attorney’s fees cannot constitute a final
state-court judgment for the purposes of Rooker-Feldman, he is incorrect. See, e.g., Kelley v.
Med-1 Solutions, LLC, 548 F.3d 600, 604–07 (7th Cir. 2008) (holding that federal claims
alleging that debt collectors violated Federal Debt Collection Practices Act by seeking attorney’s
fees award in state-court collections actions were barred by Rooker-Feldman because federal
                                                4
              Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 5 of 9



        9.        Maravelias’s only other argument as to why Rooker-Feldman does not apply is

that he is challenging the constitutionality of Rule 23 itself, not the underlying fee award.

While “it is true that the Rooker-Feldman doctrine does not bar a general attack on the

constitutionality of a state law that does not require review of a judicial decision in a particular

case,” “that exception does not apply if the relief sought in federal court is directed toward

undoing the prior state judgment.” Tyler, 914 F.3d at 51 (citations and internal quotation marks

omitted). “[T]he critical datum is whether the plaintiff’s federal suit is, in effect, an end-run

around a final state-court judgment.” Id. (same omissions). Maravelias brings this action to

invalidate an adverse state-court judgment with which he disagrees. The mere fact he attempts to

do so by challenging Rule 23 does not move this action beyond Rooker-Feldman’s reach.

        10.       In sum, this court lacks subject-matter jurisdiction over Maravelias’s claims under

the Rooker-Feldman doctrine. Accordingly, the court should dismiss Maravelias’s claims in

their entirety.

II.     Maravelias’s claims against the New Hampshire Supreme Court are also barred by
        the Eleventh Amendment.

        11.       Even if Rooker-Feldman did not bar Maravelias’s claims against the New

Hampshire Supreme Court, this court would still lack jurisdiction over those claims under the

Eleventh Amendment. “As a general matter, ‘states are immune under the Eleventh Amendment

from private suits in federal courts.’” Wojcik v. Mass. State Lottery Comm., 300 F.3d 92, 99 (1st

Cir. 2002) (quoting Greenless v. Almond, 277 F.3d 601, 606 (1st Cir. 2002)). This court has

previously found that the New Hampshire Supreme Court is a “state entity” entitled to Eleventh


court hearing FDCPA action would have to evaluate state-court judgments); Frierson-Harris v.
Kall, 198 F. App’x 529, 530 (7th Cir. 2006) (holding that challenge to state-court attorney’s fees
award was barred by Rooker-Feldman despite plaintiff’s allegation that the award was the result
of a conspiracy).


                                                   5
             Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 6 of 9



Amendment immunity, see Macdonald v. Broderick, 2004 DNH 137, 9 (McAuliffe, J.), and this

conclusion is consistent with the provision of the New Hampshire Constitution establishing the

New Hampshire judicial branch, see N.H. Const. Part II, Art. 72-a (“The judicial power of the

state shall be vested in a supreme court, a trial court of general jurisdiction known as the superior

court, and such lower courts as the legislature may establish under [Part II, Article 4].” (emphasis

added)). Accordingly, the Eleventh Amendment bars Maravelias’s claims insofar as they are

brought against the New Hampshire Supreme Court. This stands as an independent basis for the

court to dismiss those claims.4

III.   Marvelias’s claims against Chief Justice Lynn are barred by the doctrine of absolute
       judicial immunity.

       12.     Likewise, the doctrine of absolute judicial immunity bars Maravelias’s claims

against Chief Justice Lynn. The First Circuit recently discussed that doctrine in Zenon v.

Guzman, __ F.3d __, 2019 WL 2119627 (1st Cir., May 15, 2019). In that case, the First Circuit

noted that the Supreme Court set forth the doctrine in Bradley v. Fisher, 80 U.S. (13 Wall.) 335

(1871), and emphasized that the “breadth of the protection is fulsome, shielding judges even

when their actions are malicious, corrupt, mistaken, or taken in bad faith.” Id. at *4. The First

Circuit noted that “it is an axiom of black letter law that when a judge carries out traditional

adjudicatory functions, he or she has absolute immunity for those actions.” Id. (citing Goldstein

v. Galvin, 19 F.3d 16, 25 (1st Cir. 2013)). It further explained that “immunity is overcome only

in cases where a judge is carrying out a nonjudicial action, or in instances where a judge takes an



4
  Maravelias cannot rely on the narrow exception to Eleventh Amendment immune recognized in
Ex Parte Young, 209 U.S. 123 (1908). That doctrine “permits suits to proceed against state
officers in their official capacities to compel them to comply with federal law.” Vaquieria Tres
Monjitas, Inc. v. Irizarry, 587 F.3d 464, 478 (1st Cir. 2009) (citation omitted). It does not extend
to suits brought against the state itself. See id. at 477 (“[A] state may not be sued directly absent
its own consent . . . .”).
                                                 6
             Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 7 of 9



action, though seemingly ‘judicial in nature,’ that is ‘in the complete absence of all

jurisdiction.’” Id. at *5 (quoting Mireles v. Waco, 502 U.S. 9, 11–12 (1991) (per curiam)).

Thus, according to the First Circuit, “the relevant inquiry is the ‘nature’ and ‘function’ of the act,

not the act itself.” Id. (quoting Mireles, 502 U.S. at 13).

       13.     It is unclear from Maravelias’s complaint how precisely he believes Chief Justice

Lynn violated his rights. Maravelias mentions Chief Justice Lynn by name in just two of the

nearly 150 paragraphs comprising his complaint. See ECF Doc. No. ¶¶ 11, 97. But regardless of

the precise theory underpinning Maravelias’s claims against the Chief Justice, those claims are

barred by the doctrine of judicial immunity. As discussed above, the crux of this lawsuit is a

challenge to an attorney’s fees award entered against him by the New Hampshire Supreme

Court. Contrary to Maravelias’s suggestion, that award was plainly a judicial act. It therefore

falls squarely within the protection judicial immunity affords.5 Thus, even if the court had

subject-matter jurisdiction over this action, Maravelias’s claims against Chief Justice Lynn

would still need to be dismissed.

                                          CONCLUSION

       14.     This court lacks jurisdiction over Maravelias’s claims under the Rooker-Feldman

doctrine. If further lacks jurisdiction over the claims against the New Hampshire Supreme Court

under the Eleventh Amendment. Additionally, the claims against Chief Justice Lynn are barred




5
  Though he never articulates it outright, Maravelias suggests that New Hampshire Supreme
Court acted in excess of its jurisdiction in awarding the fees in question. His statements to this
effect are conclusory, and are therefore not entitled to the assumption of truth. But even if they
were entitled to such an assumption, absolute judicial immunity would still apply. See Stump v.
Sparkman, 435 U.S. 349, 355–357 (1978) (noting that acts in excess of jurisdiction remain
entitled to judicial immunity); see also id. at 357 n.7 (illustrating the difference between a
judicial act in excess of jurisdiction and one in clear absence of all jurisdiction).


                                                  7
               Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 8 of 9



by the doctrine of absolute judicial immunity. For these reasons, and those stated above, the

court should grant this motion and dismiss Maravelias’s complaint in its entirety.

         15.     No separate memorandum of law is required in support of this motion as all of the

relevant legal authority relied upon is cited herein. LR 7.1(a)(2).

         WHEREFORE, the defendants respectfully request that this Honorable Court issue an

order:

         A. Granting this motion to dismiss;

         B. Dismissing all of the claims against them; and

         C. Granting any such further relief as the court may deem just and equitable.



                                               Respectfully submitted,

                                               THE NEW HAMPSHIRE SUPREME COURT
                                               and CHIEF JUSTICE ROBERT J. LYNN

                                               By their attorney,
                                               GORDON J. MACDONALD
                                               ATTORNEY GENERAL



Date: May 28, 2019                             /s/ Nancy J. Smith
                                               Nancy J. Smith, NH Bar ID # 9085
                                               Senior Assistant Attorney General
                                               New Hampshire Attorney General’s Office
                                               33 Capitol Street
                                               Concord, NH 03301
                                               Phone: (603) 271-3650
                                               nancy.smith@doj.nh.gov




                                                  8
           Case 1:19-cv-00487-JL Document 5 Filed 05/28/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on all parties using the court’s
ECF systam


Date: May 28, 2019                         /s/ Nancy Smith
                                           Nancy J. Smith




                                              9
